 1   Bryan T. Glover, WSBA No. 51045                         The Honorable Frederick P. Corbit
                                                                                   Chapter 11
 2   STOEL RIVES LLP                                      Objection Deadline: October 11, 2019
     600 University Street, Suite 3600                Hearing Date/Time: TBD if objection filed
 3   Seattle, WA 98101
 4   Telephone: (206) 624-0900
     Facsimile: (206) 386-7500
 5   E-mail: bryan.glover@stoel.com
 6
     Withdrawing Attorney for Bank of
 7   Eastern Washington
 8

 9

10                               UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF WASHINGTON
11

12   In re:                                           Bankruptcy No. 19-00473-FPC11
13   R & R TRUCKING, INC.,                            MOTION TO WITHDRAW AS
                                                      COUNSEL FOR BANK OF
14                          Debtor.                   EASTERN WASHINGTON
15

16            Bryan T. Glover of Stoel Rives LLP, moves the Court for an Order Granting
17   Motion to Withdraw as Counsel for Bank of Eastern Washington pursuant to Local
18   Rule 9010-1(b)(5)(A). Good cause exists because Bank of Eastern Washington
19   continues to be represented by Todd Reuter at Foster Pepper PLLC.
20            For these reasons, counsel respectfully requests the Court enter an order
21   granting leave with withdraw as counsel for Bank of Eastern Washington. A
22   proposed order is submitted herewith.
23            DATED: September 27, 2019.               STOEL RIVES LLP
24                                                     /s/ Bryan T. Glover
                                                       Bryan T. Glover, WSBA No. 51045
25
                                                       Withdrawing Attorney for Bank of
26                                                     Eastern Washington

     MOTION TO WITHDRAW AS COUNSEL FOR                                            STOEL RIVES LLP
     BANK OF EASTERN WASHINGTON - 1                                                    ATTORNEYS
                                                                  600 University Street, Suite 3600, Seattle, WA 98101
                                                                                Telephone 206.624.0900

     103465103.1 0205626-00001
       19-00473-FPC11            Doc 74   Filed 09/27/19   Entered 09/27/19 15:29:08                    Pg 1 of 1
